Citation Nr: 1024533	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by coughing, previously characterized as a claim 
for service connection for bronchitis.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

4.  Entitlement to an initial compensable rating for right 
shoulder strain.

5.  Entitlement to an initial compensable rating for left 
shoulder strain.

6.  Entitlement to an initial compensable rating for right 
wrist strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 
2005.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for low back 
strain, rated 10 percent, granted service connection for left 
and right shoulder strain and for right wrist strain, rated 0 
percent, each, and denied service connection for bronchitis 
and left knee strain.  The appeal is also from an August 2007 
rating decision which denied service connection for tinnitus.  

In November 2009, the Board remanded the issues on appeal to 
schedule the Veteran for a hearing.  This hearing was held in 
March 2010.  A copy of the hearing transcript has been 
associated with the claims file.  At the time of the hearing, 
the Veteran withdrew from appeal the issue of service 
connection for a left knee disorder.  Under 38 C.F.R. § 
20.204(b), the issue has been properly withdrawn, and is not 
before the Board.

The Veteran submitted additional evidence as the time of the 
hearing, but waived initial consideration of this evidence by 
the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304.

The issues of service connection for a disability manifested 
by coughing, and entitlement to higher ratings for low back, 
right and left shoulder, and right wrist strains are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Currently diagnosed tinnitus began in service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

The Veteran filed for service connection for tinnitus within 
a year of service.  The Veteran served as Aircraft Mechanic.  
He testified regarding his noise exposure during his 20 years 
of service.  The Veteran testified that ringing in his ears 
began while he was service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In a July 2007 VA examination report, an examiner addressed 
the issue of service connection for tinnitus.  She wrote that 
when tinnitus is present due to noise exposure the hair cells 
typically are damaged.  The Veteran did not have damaged hair 
cells.  The Veteran's hearing acuity was also within normal 
limits.  The examiner opined that the Veteran's current 
tinnitus was less likely than not related to his noise 
exposure while in service.

In a February 2010 private medical opinion, submitted at the 
time of the Board hearing, an audiologist also found that the 
Veteran's current hearing was normal.  She detailed his noise 
exposure in service.  She acknowledged that tinnitus was most 
commonly associated with hearing loss due to hair cell 
damage, but that it may be present even without hearing loss.  
She noted that it is often reported in cases of prolonged 
noise exposure.  She also wrote that the diagnosis, as the 
condition is subjective in nature, must be based on the 
Veteran's description.  She noted review of service records.  
After the examiner and her interview with the Veteran, she 
opined that it was at least as likely as not the Veteran's 
tinnitus was caused by or contributed to by service noise 
exposure.

The Board finds that service connection for tinnitus is 
warranted.  The Veteran reported tinnitus shortly after 
service and has credibly testified that the disability began 
in service.  Further, there is medical opinion evidence that 
weighs against and for service connection.  The Board finds 
that the opinion that supports service connection, based on 
the rationale, is at least as probative as the negative 
opinion.  Thus, the medical evidence is at least in relative 
equipoise.  Based on this finding, combined with the 
Veteran's testimony, service connection is warranted. 

The evidence is at least in equipoise as to whether the 
Veteran's tinnitus is causally linked to service.  With 
application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for tinnitus is granted.


REMAND

At the time of the hearing , the Veteran indicated that he 
has sought treatment from a Dr. D.K. (initials used to 
protect privacy) in 2009.  VA last requested the records from 
this provider on November 5, 2008, and this letter lists the 
provider's full name.  Based on the Veteran's testimony, the 
Board finds that these records may be relevant to all claims 
remanded.

The Board is cognizant that the claim for service connection 
for a disability manifested by coughing was previously 
characterized as a claim for service connection for 
bronchitis.  Although the medical records of file contain 
reference to bronchitis, the Veteran testified that he does 
not have bronchitis, but rather, was seeking service 
connection for a coughing disability.  Based on this 
testimony, the Board re-characterized the issue.  The Board 
is further aware that the Veteran's coughing has been 
associated with gastroesophageal reflux disorder (GERD) and 
allergic rhinitis.  Service connection is in effect for these 
disabilities.  There is a question, therefore, if there is 
any disability associated with coughing that is not presently 
service connected.  Based on there being outstanding records, 
the Board cannot decide this issue prior to the records being 
complete.  The additional records may show an additional 
disability that is presently causing coughing.

Regarding the claims for higher initial ratings for the 
orthopedic disability, the Board finds that an updated VA 
examination is warranted to ensure that the claims file 
contains evidence of the current severity of these 
disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the private medical records 
from Dr. D.K. (initials used to protect 
privacy).  VA last requested the records 
from this provider on November 5, 2008, 
and this letter lists the provider's full 
name.  

2.  Schedule the Veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
current severity of the low back strain, 
right shoulder strain, left shoulder 
strain, and right wrist strain.  The 
claims file should be furnished to the 
examiner for his or her review.  All 
necessary tests including range of motion 
testing should be completed.  The 
examiner is asked to specifically address 
additional loss of function and pain on 
motion under DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any functional loss found 
should be recorded in degrees.  A 
rationale for any opinion expressed 
should be provided.

3.  Thereafter, the Veteran's remanded 
claims must be readjudicated on the basis 
of all of the relevant evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


